Citation Nr: 1128016	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested as chest pains, to include as due to an undiagnosed illness and/or exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1973 to September 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2007, the Board remanded these claims for additional development.

The Board notes there are numerous claims that have not been adjudicated by the RO.  The issues of entitlement to service connection for costochondritis, chronic sinusitis, recurring pterygium, residuals of broken nose, repair of a deviated septum and hearing loss were raised by the Veteran's representative in a May 2011 statement.  The Veteran has claimed entitlement to service connection for diabetes mellitus, type 2 as due to exposure to herbicides and entitlement to service connection for hypertension, as secondary to diabetes mellitus, type 2.  See July 2006 statement.  The Veteran also has claimed entitlement to increased ratings for his bilateral knee disability.  Id.  Furthermore, the issues of entitlement to increased ratings for bilateral knees, elbows, ankles and feet were referred to the RO previously in the August 2007 Board Remand, yet it does not appear as though any action has been taken.  Finally, the claims for entitlement to service connection for radiculopathy as secondary to service-connected degenerative joint disease of the lumbar spine, entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus type 2 and entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type 2 are also referred to the RO for appropriate action.  See August 2009 VA examination.  All of these claims must be properly developed and adjudicated.  

The issue of entitlement to service connection for a disorder manifested as chest pains, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, degenerative joint disease of the lumbar spine is causally or etiologically related to service.
 
2.  With resolution of any doubt in the Veteran's favor, degenerative joint disease of the cervical spine is causally or etiologically related to service.

3.  With resolution of any doubt in the Veteran's favor, headaches are causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the lumbar spine is established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

2.  Service connection for degenerative joint disease of the cervical spine is established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

3.  Service connection for headaches is established.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Entitlement to Service Connection for Degenerative Joint Disease of the Lumbar Spine and Entitlement to Service Connection for Degenerative Joint Disease of the Cervical Spine 

The Veteran is seeking entitlement to service connection for degenerative joint disease of the lumbar spine, to include as due to an undiagnosed illness and entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to an undiagnosed illness.  He asserts he began experiencing lumbar spine and cervical spine pain during service.

The Persian Gulf War presumption of service connection does not apply if symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  The Veteran has been diagnosed with degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine.  As such, the Veteran's claims will not be considered under 38 C.F.R. § 3.317.

Service treatment records were reviewed.  The Veteran's entrance examination from October 1973 did not note any spine abnormalities.  In August 1984, the Veteran complained of pain in his left upper buttocks and described the pain as sharp and stabbing in his left low back.  Examination revealed his back had full range of motion.  It was noted to be probable overuse syndrome and rule out stress fracture low back pain.  In November 1984, he complained of lower back pain.  There were bilateral paravertebral muscle spasms without tenderness and no flank pain.  He was diagnosed with low back pain.  The separation examination did not note any spinal abnormalities.

The Veteran was afforded a VA examination in April 2002.  The Veteran complained of chronic pain in his back and neck.  It was noted that he had probable degenerative joint disease.  An x-ray of the lumbar spine demonstrated first degree anterior spondylolisthesis, L5-S1 with disc narrowing.  An x-ray of the cervical spine demonstrated multilevel osteophytes formation.

A VA outpatient note from July 2005 indicated that the Veteran had probable degenerative joint disease of the low back.

The Veteran was afforded a VA examination for his low back in October 2005.  He complained of generalized low back pain that he did not take medication for and did not limit his ability to walk or perform daily tasks.  Examination revealed no tenderness to palpation of the thoracic or lumbar spine.  He was diagnosed with lumbago or low back pain.  The examiner stated that due to the nature of the Veteran's complaints and generalized low back pain, it is likely related to degenerative changes and not one particular event.  

The Veteran was afforded a VA examination for his cervical spine in March 2009.  The Veteran reported that he began having symptoms in 1974 and since then the pain had become progressively worse.  Examination revealed the Veteran experienced pain during ranges of motion.  X-rays demonstrated the Veteran had degenerative joint disease of the cervical spine with marginal osteophytosis C2, 3, 4, 5, 6, and 7.

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that he has had pain in his lumbar spine for many years but could not recall a specific trauma other than while in Iraq he fell from working on a tent and landed on his back from approximately twelve feet.  He stated that he had pain in his back prior to this fall but that the fall exacerbated the pain.  Examination revealed tenderness to palpation in L1 through L3.  X-rays demonstrated degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine is as likely as not due to service because the Veteran was extremely active and put a large amount of stress on his joints.  He also had minor injuries to his back during his time in service.  Although the examiner noted that there was evidence indicating that his degenerative disease was not caused by his time in service, the examiner's final opinion was that his lumbar disorder was as likely as not caused by service.  

Pertaining to the cervical spine, the Veteran reported that he has had neck pain for many years with no specific inciting incident.  A magnetic resonance imaging (MRI) demonstrated degenerative disc disease of the cervical spine.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner opined that it is as likely as not that the Veteran's cervical spine disability was contributed to or aggravated by his time in service.  The rationale provided indicated that the Veteran was extremely active and put a large amount of stress on his joints during service.  Additionally, the examiner noted that the Veteran's pain began while he was in the service and it increased and was exacerbated by many of the activities he performed while in service.

On review of all evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability and cervical spine disability are etiologically related to his military service.  The August 2009 VA examiner opined that his disabilities are a result of service.  Additionally, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307- 08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As such, the Board finds the reports of the Veteran experiencing lumbar and cervical spine pain during and after service to be credible.  

It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service treatment records, post-service treatment records and the positive VA medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine are granted.

B.  Entitlement to Service Connection for Headaches

The Veteran is seeking entitlement to service connection for headaches, to include as due to an undiagnosed illness.  He asserts his headaches began during service and have continued since separation from service.

The Persian Gulf War presumption of service connection does not apply if symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  The Veteran has been diagnosed with headaches.  As such, the Veteran's claims will not be considered under 38 C.F.R. § 3.317.

Service treatment records were reviewed.  The Veteran's entrance examination from October 1973 did not note any headaches.  The Veteran's treatment records contain numerous complaints of headaches throughout his time in service.  See September 1978, September 1980, December 1980.  The separation examination did not note any headaches.

VA outpatient records from October 2001 indicate the Veteran experienced sinus headaches.

The Veteran was afforded a VA examination in April 2002.  The Veteran complained of headaches while in service, located mostly in the left side of his forehead.  He was diagnosed with probable tension type headaches.  An addendum obtained in August 2002 indicated that the Veteran had experienced tension type headaches since the Gulf War and noted that there were no seizures or focal neurologic signs.

The Veteran was afforded a VA examination in March 2009.  He reported an onset of headaches in 1990 and that he started to experience them while he was in Saudi Arabia.  He stated that he was given immunizations in preparation for chemical attacks and started to develop headaches on the right side of his head.  He also stated that the headaches he had prior to 1990 were not as severe as the ones he developed after receiving immunizations.  Physical examination was normal.  The Veteran was diagnosed with headaches.  The examiner opined that it is likely that the Veteran's current headaches are related to his active military service.  The examiner noted that headaches were noted on an examination from July 1974 and there were other entrants between 1976 through 1994 of headaches unrelated and related to upper respiratory infections.  Of note to the examiner, the Veteran was also diagnosed with hypertension at the same time that he says his headaches worsened and headaches are one of the characteristics of hypertension.

On review of all evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headaches are etiologically related to his military service.  The March 2009 VA examiner opined that the Veteran's headaches are a result of service and there are no medical opinions to the contrary.  Additionally, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307- 08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As such, the Board finds the reports of the Veteran experiencing headaches during and after service to be credible.  

It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service treatment records, post-service treatment records and the positive VA medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for headaches is granted.


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.

Service connection for degenerative joint disease of the cervical spine is granted.

Service connection for headaches is granted.


REMAND

The Veteran is seeking entitlement to service connection for a disorder manifested by chest pains, to include as due to an undiagnosed illness and/or exposure to asbestos.

Service treatment records were reviewed.  Treatment records indicate the Veteran complained of chest pains throughout service.  In December 1974, the Veteran complained of chest pain along his sternum for the prior two weeks.  He was diagnosed with "c-c syndrome."  In September 1983, the Veteran had a chest x-ray that revealed a small calcification on the left side.  In May 1990, it was noted that he was exposed to asbestos for a total of 14 years during service while doing brake repairs.  In November 1993, he complained of sharp chest pains and he was diagnosed with musculoskeletal pain.

During an addendum VA examination from August 2002, the Veteran reported chronic chest pain with muscle cramps along sides of his chest when he stretches since his time in the Gulf War.  A chest x-ray was normal.  An echocardiogram (EKG) showed no acute changes or ischemia.  

The Veteran was afforded a respiratory examination in March 2009 and he was diagnosed with costochondritis.  However, no medical opinion was obtained.

The Board finds remand is necessary to clarify the Veteran's diagnosis and to determine whether his current disorder is causally or etiologically related to service.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA outpatient records.

2.  Afford the Veteran a VA examination for a disorder manifested as chest pains, to include as due to an undiagnosed illness and/or exposure to asbestos.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All pertinent testing should be conducted.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:

a.  Does the Veteran have a chronic (e.g., existing for six months or more) disorder pertaining to his chest pains?

b.  If a chronic disorder is found, can such disorder be attributed to a known clinical diagnosis, to include costochondritis?  If not, the examiner should so state specifically.

c.  For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorder, the examiner should provide an opinion as to whether there is a medical explanation for such illness and whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to the Veteran's periods of active duty service, to include as due to exposure to asbestos.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


